No. 99-50894
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-50894
                          Conference Calendar



JERRY WAYNE WIGFALL,

                                            Plaintiff-Appellant,

versus

TIMOTHY B. KEITH, Senior Warden;
MARK DIAZ, Warden, Assistant Warden;
ROBERT CHANCE, Warden, Assistant Warden;
MICHAEL B. DAVIS, Major; JAMES HEYEN,
Physician Assistant; JOSEPH E. GILL,
Health Administrator; ROSE GONZALES,
Classification Chief; AIMEE HARTNETT,
Director of Nurses; THOMAS S. HINKLE,
Captain; GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; DAVID COLE;
BERNEY KESZLER, Doctor,
                                            Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. SA-98-CV-827-EP
                          --------------------
                              April 13,2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jerry Wayne Wigfall, Texas prisoner #424471, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal

following the summary-judgment dismissal of his 42 U.S.C. § 1983

complaint.     By moving for IFP status, Wigfall is challenging the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50894
                                -2-

district court’s certification that IFP status should not be

granted on appeal because his appeal presents no nonfrivolous

issues and is not taken in good faith.    See Baugh v. Taylor, 117

F.3d 197, 202 (5th Cir. 1997).

     Wigfall avers that his work assignment was contraindicated

by his medical condition and constituted cruel and unusual

punishment in violation of the Eighth Amendment.    Wigfall has

failed to show that he will present a nonfrivolous issue on

appeal.   Accordingly, we uphold the district court’s order

certifying that the appeal presents no nonfrivolous issues.

Wigfall’s request for IFP status is DENIED, and his appeal is

DISMISSED as frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    Wigfall is warned

that if he accumulates three “strikes” pursuant to § 1915(g), he

may not proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.